Title: To James Madison from Carlos Martínez de Yrujo, 19 October 1805 (Abstract)
From: Yrujo, Carlos Fernando Martínez de
To: Madison, James


          § From Carlos Martínez de Yrujo. 19 October 1805, Neighborhood of Philadelphia. Encloses a true copy of documents lately sent him by secretary of state Pedro Cevallos at the king’s order by the contents of which JM will see the offensive threat made by two U.S. citizens called John and James Callier, brothers, one a justice of the peace and the other principal magistrate in the Tensas district of the Mississippi Territory, to burn all Spanish ships that should come into their district and to throw the sailors into the water. Leaves it to JM to judge with what fitness there could be left as judges and defenders of the peace two persons so disposed to violate and to break it, as the aforementioned two brothers, if declarations given by several U.S. citizens, who testified to these and other threats of the same tendency many times, can be credited. Persuaded as he is of the good will of the U.S. government in preserving peace and harmony on that border, hopes that in view of these acts, so contrary to preserving them, and supported by irrefutable testimony from American citizens, JM will take appropriate measures so that discord and resentment might not be spread by the same people who by their situation have the double obligations of preventing similar disorders; and so that with time and anticipation, any attempt against the good understanding that ought to rule between individuals of two friendly nations might be prevented.
        